 

Exhibit 10.2

 



Exhibit A

 

THESE SECURITIES AND THE SECURITIES INTO WHICH THEY CONVERT HAVE NOT BEEN
REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AND COMPANY RESTRICTIONS.

 

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, EDISON NATION, INC., a Nevada corporation, its successors
and assigns (the “Company) promises to pay to the order of Greentree Financial
Group, Inc., a Florida corporation (“Holder”), in immediately available funds,
the aggregate principal amount set forth below (the “Principal Amount”), plus
all accrued interest thereon, in accordance with the terms of this Convertible
Promissory Note (“Note”).

 

EFFECTIVE DATE: January 22, 2020 PRINCIPAL AMOUNT: $1,100,000 MATURITY DATE:
October 22, 2020

 

1.INCORPORATION. This Note is being issued pursuant to the terms of that certain
Loan Agreement, dated as of January 22, 2020 by and between the Company and the
Holder (the “Loan Agreement”). If not otherwise defined herein, all capitalized
terms herein shall have the meanings given to them in the Loan Agreement.
Further, all of the terms, representations, warranties, agreements, covenants
and conditions set forth in the Loan Agreement are incorporated herein by
reference. To the extent that there is a conflict between any condition, term or
provision of this Note and the Loan Agreement, the conditions, terms, and
provisions set forth herein shall specifically supersede the conflicting
conditions, provisions and/or terms in the Loan Agreement.

 

2.PAYMENT. All outstanding principal and accrued but unpaid interest and fees
shall be due and payable nine-months from the Effective Date (“Maturity Date”).
Payment shall be made at Holder’s address at 7951 SW 6th Street, Suite 216,
Plantation, FL 33324, or as otherwise directed by Holder. Notwithstanding the
above, this Note must be converted to Common Stock at $2.00 per share or the
Alternative Conversion Price if in default within 90 days after the effective
date of the Registration Statement as set forth in Section 10.

 

3.INTEREST. Interest shall accrue on the unpaid principal balance of this Note
at the annual rate of Ten Percent (10%) until the entire Principal Amount is
paid in full. Interest shall not be compounded and shall be computed on the
basis of a three hundred sixty (360) day year comprised of twelve (12) months of
thirty (30) days each, with any calculation based upon a partial month of less
than thirty (30) days based on actual days lapsed. The Company will make
interest payments quarterly, with the first interest payment due three (3)
months from the Effective Date hereof and on each 3 months from such date until
all interest and outstanding principal is paid in full.

 

 



Initial:   CF  



 



 1 of 7 

 

  

4.PREPAYMENT. The Company may, at its option, at any time and from time to time,
prepay all or any part of the principal balance of this Note before the Maturity
Date, without any penalty; provided, that it shall provide Holder with fifteen
(15) days’ advanced written notice of its intent to prepay this Note. Holder
shall have the option to elect to convert this Note per the terms of this Note
and the Loan Agreement at any time prior to the Company’s prepayment. Any
partial prepayments would be applied to accrued interest balance first, then
fees and then principal.

 

5.REORGANIZATION. In case of any consolidation or merger of the Company with or
into any other corporation, entity or person, or any other corporate
reorganization, in which the Company shall not be the continuing or surviving
entity of such consolidation, merger or reorganization (any such transaction
being hereinafter referred to as a “Reorganization”), then, in each case, the
Holder of this Note, on conversion hereof at any time after the consummation or
effective date of such Reorganization (the “Reorganization Date”), shall
receive, in lieu of the shares of stock or other securities at any time issuable
upon the conversion of this Note issuable on such conversion prior to the
Reorganization Date, the stock and other securities and property (including
cash) to which such Holder would have been entitled upon the Reorganization Date
if such Holder had converted this Note immediately prior thereto. The Company
shall ensure that the surviving entity in any Reorganization specifically
assumes the Company’s obligations under this Note and the Loan Agreement.

 

6.MANDATORY CONVERSION.

 

a)On the 90th day after the effective date of Registration Statement as set
forth in Section 10, the Holder is required to convert all of the outstanding
Principal Amount of this Note, or any portion of the Principal Amount hereof,
and any accrued interest, in whole or in part, into shares of the common stock
of the Company (the “Common Stock”). In addition, the Holder may convert, in
whole or in part, any of the outstanding balances due under the Note into shares
of Common Stock at any time after the effective date of the Registration
Statement, 180 days from the Effective date of this Note or upon receipt of
notice from the Company of its intent to prepay this Note, whichever is sooner.
Any amount converted under this Note will be converted into common stock of the
Company at $2.00 per share (“Conversion Price”), which will be adjusted to
Alternative Conversion Price if any event of default occurs.

 

b)Alternative Conversion Price should be equal to 50% of the lowest trading
price on the primary trading market on which the Company's Common Stock is
quoted for the last ten (10) trading days immediately prior to but not including
the Conversion Date.

 

c)Conversion Limitation. Notwithstanding any other provision of this Note, the
Holder may not convert this Note if such conversion would cause Holder’s
beneficial ownership (as defined by Section 13(d) of the Securities Exchange Act
of 1934, as amended) of the Company to exceed 4.9% of its total issued and
outstanding common or voting shares. Upon not less than sixty-one (61) days
advance written notice, at any time or from time to time, the Holder at its sole
discretion, may waive this 4.9% conversion limit. However, under any
circumstance, the Holder may not convert this Note if such conversion would
cause Holder’s beneficial ownership (as defined by Section 13(d) of the
Securities Exchange Act of 1934, as amended) of the Company to exceed 9.9% of
its total issued and outstanding common or voting shares. Any common shares
converted under this Note need to be delivered to the Holder within three (3)
business days of the receipt of Conversion Notice.

  

 



 



Initial:   CF  

 

 2 of 7 

 



  

d)Authorized and Reserved Shares. The Company covenants that at all times until
the Note is satisfied in full, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of a number of shares of Common issuable
upon the full conversion of this Note (assuming no payment of Principal Amount
or interest) as of any issue date (taking into consideration any adjustments to
the conversion price) multiplied by (ii) two (2) (the “Reserved Amount”). The
initial Reserved Amount as of the Issue Date shall be 1,500,000. In the event
that the Company shall be unable to reserve the entirety of the Reserved Amount
(the “Reserve Amount Failure”), the Company shall promptly take all actions
necessary to increase its authorized share capital to accommodate the Reserved
Amount (the “Authorized Share Increase”), including without limitation, all
board of directors actions and approvals and promptly (but no less than 60 days
following the calling and holding a special meeting of its shareholders no more
than 60 days following the Reserve Amount Failure to seek approval of the
Authorized Share Increase via the solicitation of proxies. The Company
represents that upon issuance, the conversion shares will be duly and validly
issued, fully paid and non-assessable. The Company (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the
conversion shares or instructions to have the conversion shares issued as
contemplated by this Note, and (ii) agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates or cause the Company to electronically
issue shares of Common Stock to execute and issue the necessary certificates for
the conversion shares or cause the conversion shares to be issued as
contemplated in accordance with the terms and conditions of this Note.

 

7.CONVERSION COST. The Company agrees to reimburse the Holder’s certificate
processing cost by adding $1,500 to the Principal for each note conversion
effected by Holder.

 

8.COMMON SHARE ISSUANCE. Upon receipt by the Company of a written request from
Holder to convert any amount due under any Note pursuant to a voluntary or
mandatory conversion, subject to any limitations on conversion contained in any
Note, the Company shall have three (3) business days (“Delivery Date”) to
request issuance of the shares of Common Stock rightfully listed in such
request. If the Company fails to timely deliver the shares, the Company shall
pay to Holder in immediately available funds $1,000 per day past the Delivery
Date that the shares are actually issued. Any amounts due under this Section
shall be paid by the fifth (5th) day of the month following the month in which
they accrued or, at the option of Holder, may be added to the principal under
any Note. The Company agrees that the right to convert the Notes is a valuable
right to Holder and a material consideration of it entering this Agreement. The
parties agree that it would be impracticable and extremely difficult to
ascertain the amount of actual damages caused by a failure of the Company to
timely deliver shares as required hereby. Therefore, the parties agree that the
foregoing liquidated damages provision represents reasonable compensation for
the loss which would be incurred by the Holder due to any such breach. The
parties agree that this Section is not intended to in any way limit Holder’s
right to pursue other remedies, including actual damages and/or equitable
relief.

 

9.ADJUSTMENTS.

 

a)In case the Company shall at any time prior to the conversion of the Note, or
the maturity of the Note, whichever first occurs, effect a recapitalization or
reclassification of such character that its Common Stock shall be changed into
or become exchangeable for a larger or smaller number of shares, then the
Conversion Price shall be appropriately adjusted to reflect any such event.
Notwithstanding, the Conversion Price may not exceed $2.00 per share in any
case.

 

 



 



Initial:   CF  



 3 of 7 

 



 

b)Prior to conversion, if at any time the Company grants, issues or sells any
Common Stock, options to purchase Common Stock, securities convertible into
Common Stock or rights relating to Common Stock (the “Purchase Rights”) to any
person, entity, association, or other organization other than the Holder, at a
price per share less than the Conversion Price, then the Conversion Price hereof
shall be proportionately reduced to match the price per share of the Purchase
Rights. For purposes of clarification, if the Company sells Common Stock at
$1.50 per share at any time prior to conversion, then the Conversion Price of
Holder’s Converted Shares would be adjusted to $1.50.

 

10.REGISTRATION RIGHTS.

 

This Note will have registration rights. The Company shall prepare and file with
the United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (the “Form S-1” or “Registration Statement”)
within 30 days of the Effective Date to cover two times the Common Stock
underlying the Note conversion based on the lower of the conversion price of
$2.00 or the Alternative Conversion Price. The Form S-1 must be effective within
105 days from the Effective date of this Note. There shall be monthly liquidated
damages of $35,000 if the Registration Statement is not filed within 30 days
from the Effective Date and/ or declared effective within 105 days from the
Effective Date of this Note, which damages shall accrue each month until the
applicable breach (failure to timely file, failure to timely have declared
effective, or both) has been cured. The parties acknowledge and agree that
damages which will result to Holder for Company’s failure to timely file or have
declared effective the Registration Statement shall be extremely difficult or
impossible to establish or prove, and agree that the payment of $35,000 per
month is a reasonable estimate of potential damages and shall constitute
liquidated damages for any breach of this paragraph. Any amounts due under this
Section shall be paid by the fifth (5th) day of the month following the month in
which they accrued or, at the option of Holder, added to the principal of this
Note. The legal fees associated with filing the Form S-1 shall be paid by
Company.

 

11.DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:

 

a)The non-payment, when due, of any principal or interest pursuant to this Note;

 

b)The material breach of any representation or warranty in the Loan Agreement;

 

c)The breach of any material covenant or undertaking herein or therein the Loan
Agreement;

 

d)The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature;

 

 







Initial:   CF  





 4 of 7 

 

  

e)The commencement against the Company of any proceeding relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, adjustment of
debt, receivership, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, provided, however, that the
commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company;

 

f)The Company liquidates, transfers, sells or assigns substantially all of its
assets or elects to wind down its operations or dissolve;

 

g)The Company fails to maintain irrevocable TA instruction or file with the
Company’s transfer agent along with a reserve of common shares sufficient to
satisfy the Note based on a then hypothetical conversion scenario per the terms
of the Note;

 

h)The Company fails to maintain DTC or DWAC eligibility;

 

i)The Company fails to stay current in its SEC reporting obligations, including
maintaining XBRL financial information on the Company’s corporate website;

 

j)The Company fails to deliver the Holder the shares of Common Stock rightfully
listed in the Conversion Notice and Warrant Exercise Notice within three (3)
business days;

 

k)The Company defaults on any other debt or warrant agreement exceeding a value
of $1,000,000;

 

l)The Company breaches any other agreement it has with Holder or his assigns;

 

m)The Company interferes with Holder’s or its assigns’ efforts to remove the
restrictive legend from the Common Stock issued as a result of conversion of the
Note when Holder or his assign has provided an attorney opinion letter opining
that the shares are eligible to have the legend removed pursuant to Rule 144 or
otherwise; or

 

n)The Company fails to prepare and file with the United States Securities and
Exchange Commission (the “Commission”) the Registration Statement within 30 days
of the Effective Date to cover the Common Stock underlying this Note and
Warrants granted to the Holder pursuant to the Loan Agreement and Warrants
Agreement, dated January 22, 2020, or the Form S-1 fails be effective within 105
days from the Effective date of this Note.

 

There will be no cure period available for the Event of Default as defined in
Section 11(d),11(e) and 11(n); Upon the occurrence of any other Event of
Default, and provided such Event of Default as defined in Section 11, has not
been cured by the Company within ten (10) business days written notice, after
the occurrence of such Event of Default (except a payment default of any
interest, principal and/or other amount when due, of which no cure period is
available), the Holder, may, by written notice to the Company, declare all or
any portion of the unpaid Principal Amount due to Holder, together with all
accrued interest thereon, immediately due and payable (without advanced notice
as may otherwise by required hereunder); provided that upon the occurrence of an
Event of Default as set forth in paragraph (d) or paragraph (e) hereof, all or
any portion of the unpaid Principal Amount due to Holder, together with all
accrued interest thereon, shall immediately become due and payable without any
such notice. There shall be a default charge equal to 5% of the sum of any
unpaid principal plus any interest accrued as of the default date. Upon the
occurrence of an uncured Event of Default as set forth in paragraph (n), a
monthly penalty of $35,000 is payable to Holder until Form S-1 takes effective.
Any amounts due under this Section shall be paid by the fifth (5th) day of the
month following the month in which they accrued. Holder shall also have all
other remedies available under law and equity.

 



 



Initial:   CF  





 5 of 7 

 

 

In the event that Holder at its sole discretion elects to allow the Company to
continue with repayment of the principal and interest on this Note after an
Event of Default, the interest rate on the unpaid principal of this Note will
change to 18% or the highest interest rate currently allowable under Nevada law
for loans of this amount (the “Default Interest Rate”). In the event of any
changes under Nevada law relating to the increases or decreases of allowable
interest rates, this Note will be changed to the highest amount allowable under
Nevada law without notification or further ratification. As of the date of
Default or any Event of Default, assuming the Holder allows reinstatement or
continuation of this Note, the Default Interest Rate shall become the new rate
of interest on this Note.

 

Any payments that the Holder allows under this section shall be made through a
wire transfer of funds or Certified Check.

 

Upon the occurrence of any Event of Default, the Holder at any time, at its sole
discretion, may elect to immediately (without prior notice) convert the
outstanding Principal Amount of this Note, or any portion of the Principal
Amount hereof, and any accrued interest, in whole or in part, into shares of the
Common Stock, according to the terms of this Note.

 

12.NOTICE. Any and all notices, demands, advance requests or other
communications required or desired to be given hereunder by any party shall be
in writing and shall be validly given or made to another party if (i) personally
served, (ii) sent by email on the date such email is sent (provided confirmation
of such email being sent is provided upon request) (iii) deposited in the United
States mail, postage prepaid, return receipt requested, or (iv) by facsimile
with confirmation receipt. Notice hereunder is to be given as follows:

 

If to the Company:

 

EDISON NATION, INC.

909 New Brunswick Ave

Phillipsburg, NJ 08865

Attn: Christopher Ferguson

 

If to the Holder:

 

Greentree Financial Group, Inc.

7951 S.W. 6th Street, Suite 216

Plantation, Florida 33324

Attn: R. Chris Cottone

 

13.SUCCESSION AND ASSIGNABILITY. This Note shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. The Holder may assign any of his or its rights, interests, or
obligations hereunder on his or its own discretion without further approval from
the Company.

  

 



 



Initial:   CF  



 6 of 7 

 



 

14.GOVERNING LAW AND CONSENT TO JURISDICTION. This Note shall be governed by and
construed in accordance with the laws of the State of Nevada, without regard to
conflict of law provisions. All disputes arising out of or in connection with
this Note, or in respect of any legal relationship associated with or derived
from this Note, shall only be heard in any competent court residing in Clark
County, Nevada. The Company agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any manner provided by law. The Company further
waives any objection to venue in any such action or proceeding on the basis of
inconvenient forum. The Company agrees that any action on or proceeding brought
against the Holder shall only be brought in such courts.

 

15.ATTORNEYS FEES. In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder's
rights, including reasonable attorney's fees, whether or not suit is instituted.

 

16.CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the Principal Amount of this Note.

 

17.SEVERABILITY. If any portion of this Note is declared by a court of competent
jurisdiction to be invalid or unenforceable, such portion shall be deemed
severed from this Note, and the remaining part shall remain in full force and
effect as if no such invalid or unenforceable provisions had been a part of this
Note.

 

18.WAIVER. Holder shall not be deemed to have waived any rights under this Note
unless such waiver is given in a dated writing signed by Holder. No delay or
omission on the part of Holder in exercising any right pursuant to this Note
shall operate as a waiver of such right or any other right. A waiver by Holder
of any provision of this Note or of any rights against any individual, entity or
collateral shall not prejudice or constitute a waiver of strict compliance of
any other provision of this Note by any other individual or entity. No prior
waiver by Holder or course of dealing between Holder and any individual or
entity collectively constituting the Company shall constitute a waiver of any
rights of Holder or of any obligations pursuant to this Note.

 

19.This Note and the Loan Agreement (and the warrant issued thereunder)
constitute the entire agreement between the parties relating to the subject
matter hereof, and may not be altered or amended except by written agreement
signed by the parties.

 

In witness whereof, the below parties signed and sealed this Note as of above
date written.

 

EDISON NATION, INC.

(“COMPANY”)



 

By: /s/ Christopher Ferguson   Name: Christopher Ferguson   Title:     Chief
Executive Officer  

 



 



Initial:   CF  



 



 7 of 7 

